         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                    Southern District of Georgia
                  Albert Purvis,
                      Plaintiff,

                                                                                       JUDGMENT IN A CIVIL CASE


                                               V.                                    CASE NUMBER:        CV417-211,

                  Ceres Marine Terminals, Inc.,
                      Intervenor,

                  and

                  Maersk Line A/S
                      Defendant


                        Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                        has rendered its verdict.

                        Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                        rendered.

                        IT IS ORDERED AND ADJUDGED
                        that in accordance with the Court's Order dated 4/30/19, granting the Defendant's motion for

                        summary judgment, judgment is hereby entered against the plaintiff and in favor of the defendant.

                        This case stands closed.




            4/30/19                                                                Scott L. Poff
           Date                                                                    Clerk



                                                                                   (By) Deputy Clerk
GAS Rev 10/1/03
